DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,190,312. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to Claim 1, see claim 1 of U.S. Patent No. 10,190,312.
	With respect to Claim 2, see claim 2 of U.S. Patent No. 10,190,312. 
	With respect to Claim 3, see claim 3 of U.S. Patent No. 10,190,312.
	With respect to Claim 4, see claim 4 of U.S. Patent No. 10,190,312.
	With respect to Claim 5, see claim 5 of U.S. Patent No. 10,190,312.
	With respect to Claim 6, see claim 6 of U.S. Patent No. 10,190,312.
	With respect to Claim 7, see claim 7 of U.S. Patent No. 10,190,312.
	With respect to Claim 8, see claim 8 of U.S. Patent No. 10,190,312.
	With respect to Claim 11, see claim 9 of U.S. Patent No. 10,190,312.
	With respect to Claim 13, see claim 1 of U.S. Patent No. 10,190,312.
	With respect to Claim 14, see claim 10 of U.S. Patent No. 10,190,312.
	With respect to Claim 15, see claim 11 of U.S. Patent No. 10,190,312.
	With respect to Claim 16, see claim 12 of U.S. Patent No. 10,190,312.
	With respect to Claim 17, see claim 13 of U.S. Patent No. 10,190,312.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corin (WO 2013/124069) in view of Vavalle (2013/0075193).
	With respect to Claim 1, Corin teaches a sound absorbing material (Figures 1 and 9-17) suitable for use in rooms inside buildings for absorbing sound (See in figure 17, see title), said sound absorbing material comprising: a continuous substantially translucent polymeric film (defined by layers 4/6, Page 3, Lines 10-11) arranged with a fastening device (could be intermediate layer #8 on which layers 4 and 6 are fastened), said film having smooth surfaces, with a thickness (t) of about 0.1 - 0.3 mm (Page 6, Lines 17-18) and provided with numerous discontinuous microslits (10) with an inherent, but undisclosed degree of perforation of from said micros-slits (10) exhibiting a length (L) of about 10-20 mm and a width (d) of about 0.05 to 0.15 mm (Page 2, Lines 19-23), microslit arranged in a substantially parallel pattern, wherein the mutual distance (b) between substantially parallel adjacent slits is about 4-8 mm and the distance (s) between the short ends of adjacent slits (12) is about 10-20 mm (See Page 10, Line 25-Page 11, Line 6).  Corin fails to explicitly teach wherein microslits (10) have a degree of perforation of from 0.3 - 10%, and further fails to teach wherein it is advantageous to form the microslits by laser cutting, as Corin teaches that laser cutting is known, but could damage parts of the cells of the core.  Vavalle teaches a degree of perforation of from 0.3 - 10% ([0145]), and further wherein it is advantageous to form similar micro perforations (microslits when combined) by laser cutting with a low-power laser ([0065] and [0085]) with which prevents heat or contact damage of the face sheet (and subsequently the core/cell layer), such that a beam splitters employed so that a plurality of perforations may be created simultaneously, whereby the number of iterative relative movements between the laser and the acoustic panel can be reduced and this thereby further speeds the manufacturing process ([0085]),It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Corin, with the apparatus of Vavalle, so as to provide a perforating process whereby the number of iterative relative movements between the laser and the acoustic panel can be reduced and this thereby further speeds the manufacturing process, while also preventing heat or contact damage associated with prior art laser drilling processes discussed in Corin.
With respect to Claim 2, Corin teaches wherein the fastening device (8) is a continuous frame (define by outer periphery of intermediate layer #8) surrounding substantially the whole periphery of the film (4/6), wherein the film is tensioned within the frame.  The Examiner considers the gluing of the layer to the intermediate layer #8, especially when curved as in Figures 13A-E and 17, will have inherent tension on at teats portions of the film layers 4/6.
With respect to Claim 3, Corin teaches wherein the film (4/6) thickness (t) is about 0.2 mm (Page 6, Lines 17-18).  .  2Atty. Docket No.: 850066-00965
With respect to Claim 4, Corin teaches wherein the slit (10) width (d) typically is about 100 µm (Page 2, Lines 22-23).
With respect to Claim 5, Corin teaches wherein the slit (10) length (L) is about 15 mm (Page 2, Lines 19-20).
With respect to Claim 6, Corin teaches wherein the mutual distance (b) between substantially parallel slits (10) is about 6 mm (Page 10, Lines 29-32).
With respect to Claim 7, Corin teaches wherein the distance (s) between adjacent slits (10) in their longitudinal direction is about 15 mm (See Figure 11; Page 10, Line 34 - Page 11, Line 6).
With respect to Claim 8, Corin teaches wherein the polymeric material is selected from the group consisting of PP, PE, PC and PS (Page 3, Lines 10-11).
With respect to Claim 9, Corin teaches wherein the polymeric film (4/6) is formed as a square or rectangular sheet having a substantial level surface and where fastening device (could be intermediate layer #8 on which layers 4 and 6 are fastened) is provided at least at two opposite sides of the film (4/6).3Atty. Docket No.: 850066-00965
With respect to Claim 10, Corin teaches wherein the fastening device is a flexible sheet material of a polymer or textile (page 3, Lines 1-5, 10-11), said sheet being attached to at least a part of the periphery of the film (4/6).
With respect to Claim 11, Corin teaches wherein the film is made of polypropylene.  Corin and Vavalle fail to explicitly teach wherein the polypropylene comprises a halogen-free flame retardant containing calcium hydrophosphite as the main component.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the polypropylene comprises a halogen-free flame retardant containing calcium hydrophosphite as the main component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
With respect to Claim 13, Corin teaches wherein the film (4/6) is attached to a curved frame (See Figures 13A-E and 17) and tensioned to form an uneven curved film (4/6) surface.
With respect to Claim 14, Corin teaches method of assembly of a the sound absorbing material of claim 1 (Figures 1 and 11-17) comprising: a) providing a sheet (4/6) of the sound absorbing material; b) providing numerous mounting devices (could be the upper and/or lower surface of each individual cell #12 in figure 2); 4Atty. Docket No.: 850066-00965c) tensioning the sound absorbing material (4/6) within said mounting devices (each of cells #12) and affixing (with glue) the sound absorbing material (4/6) to the mounting devices (12); and attaching the mounting device and sound absorbing material at a distance (D) from an object in the building (See Figures 15 and 17).
With respect to Claim 15, Corin and Vavalle fail to explicitly wherein the distance (D) is about 50-200 mm, particularly about 100 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the distance (D) is about 50-200 mm, particularly about 100 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233
With respect to Claim 16, Corin teaches wherein several sound absorbing material (4/6) layers are arranged on top of each other.
With respect to Claim 17, Corin teaches wherein the sound absorbing material (4/6) is mounted to a substantially vertical object (See Figure 17, #80), with its microslits (10) arranged with their longitudinal axis in a substantially vertical direction (clearly seen).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Corin (WO 2013/124069) in view of Vavalle (2013/0075193), as applied to claim 9 above, and further in view of Ohl (2013/0037646).
With respect to Claim 12, Corin and Vavalle are relied upon for the reasons and disclosures set forth above.  Corrin and Vavalle fail to teach wherein the fastening device is provided in the form of a shade, including means to suspend the material from an object, and means to allow the polymer film to be drawn down from a rolled-up configuration to an extended configuration and fixed by fastening means or one or more weights.  Ohl teaches wherein it is known to provide a sound absorbing material (120) such that fastening device (220/320) is provided in the form of a shade, including means to suspend the material (120, when combined) from an object (surface for which device is suspended from), and means to allow the polymer film (120, when combined with Corin) to be drawn down from a rolled-up configuration (See Figures 2 and 3) to an extended configuration and fixed by fastening means or one or more weights.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Corin as modified, with the apparatus of Ohl so as to adjust the reverberation time in a room by variably deploying the sound absorbing material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound absorbing material, a method of production of the same and device for cutting apertures in the sound absorbing material are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837